709 S.E.2d 812 (2011)
289 Ga. 175
In the Matter of Gregory BARTKO.
No. S11Y0713.
Supreme Court of Georgia.
April 26, 2011.
Garland, Samuel & Loeb, Donald Franklin Samuel, Atlanta, for appellant.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition of Gregory Bartko (State Bar No. 040476) for voluntary suspension of his license pending appeal of his felony convictions entered in the United States District Court for the Eastern District of North Carolina. It is a violation of Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d) for a lawyer to be convicted of a felony, and the maximum penalty for such conduct is disbarment. Rule 8.4(d).
Having considered the petition, the Court hereby accepts the voluntary petition and directs that Gregory Bartko be suspended from the practice of law pending the termination of the appeal of his criminal convictions. See Bar Rule 4-106(f)(1) of the Georgia Rules of Professional Conduct. Bartko is reminded of his duties pursuant to Bar Rule 4-219(c).
Suspension until further order of this Court.
All the Justices concur.